Citation Nr: 1439791	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-46 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for gastroesophogeal reflux disorder (GERD) with irritable bowel syndrome (IBS), rated 10 percent disabling prior to August 17, 2013 and 30 percent disabling beginning on that date.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 rating decision that granted service connection for GERD and assigned a no percent rating.  

An October 2009 rating decision increased the rating to 10 percent, effective the date of the Veteran's initial service connection claim. 

An August 2013 rating decision increased the rating for GERD and IBS to 30 percent effective on August 17, 2013.

The Veteran initially requested a hearing with the Board at the RO.  However, she later withdrew her request so no hearing was held in this matter.


FINDINGS OF FACT

1.  Prior to August 17, 2013, the service-connected gastrointestinal disability picture is not shown to have been productive of either severe IBS with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress, or GERD with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  

2.  Beginning on August 17, 2013, the service-connected gastrointestinal disability picture is not shown to be productive of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of considerable impairment of health.



CONCLUSIONS OF LAW

1.  Prior to August 17, 2013 the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected GERD with IBS were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.114 including Diagnostic Codes 7319, 7346 (2013).

2.  Beginning on August 17, 2013, the criteria for the assignment of a rating in excess of 30 percent for the service-connected GERD with IBS were not met.  .  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.114 including Diagnostic Codes 7319, 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's claim for a higher initial rating for the service-connected GERD with IBS is a downstream issue from her service connection claim.  In such cases, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). 

In this precedential opinion, the General Counsel held that, although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.

In this case, the Veteran was provided initial VCAA notification in connection with her service connection claim in July 2002 and October 2005.  After she was granted service connection, she was provided with a VCAA letter addressing the rating assigned in July 2009.  The most recent Supplemental Statement of the Case (SSOC) addressing this issue was issued in November 2013.

The evidentiary record has also been fully developed, and contains evidence including the service treatment records, VA treatment records, private treatment records, buddy statements, and the written statements by the Veteran.  

The Veteran was afforded VA examinations in connection with her claim that documented the symptoms and functional effects of her gastrointestinal disability.  The Veteran has not identified any outstanding evidence, and there is none apparent from the record.


Initial Rating

The Veteran seeks a higher rating for the service-connected gastrointestinal disability manifested by GERD with IBS.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

IBS is rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.  A 10 percent rating applies for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  

A 30 percent rating applies when the condition is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  30 percent is the highest schedular rating available for this disability.

GERD is rated by analogy to hiatal hernia, 38 C.F.R. § 4.114, Diagnostic Code 7346.  When a disability is not mentioned in the rating schedule, it is rated by analogy under a disease or injury closely related by functions affected, symptomatology, and anatomical location. 38 C.F.R. § 4.20.  

Pursuant to Diagnostic Code 7346, a 10 percent rating applies when there are two or more symptoms for the 30 percent rating with less severity.  

A 30 percent rating applies when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  

A 60 percent rating applies when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  60 percent is the highest schedular rating available for this disability.  

Additionally, there are diseases of the digestive system, particularly within the abdomen, which, while differing in pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  

Consequently, diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the rule against pyramiding.  38 C.F.R. § 4.113.  The rule against pyramiding prohibits assigning separate ratings for the same symptoms under multiple diagnoses.  38 C.F.R. § 4.14.

Shortly after the Veteran filed her claim, she report experiencing heartburn since she was pregnant in service and taking medication for this manifestation.   

The Veteran was first examined by VA in June 2003 and reported having had a burning pain from time to time, especially with tomatoes and citrus containing foods.  She reported experiencing pyrosis, but did not have dysphagia, hematemesis, melena, nausea or vomiting.  Her weight was noted to be stable.  She was on medication to help control her heartburn symptoms.  

On examination, the Veteran's abdomen was noted to be soft and non-tender, and the liver and spleen were not palpable.  

In May 2005, the Veteran wrote that she needed to take Tums before each meal or food would feel like it got stuck in her throat and that she would get a burning sensation in her chest.  She could not eat dairy products and felt bloated.  Her husband also wrote that the Veteran took Tums a few times a day and got heartburn. Some coworkers and friends wrote that the Veteran experienced difficulties from acid reflux, uterine fibroids and arthritis and that these problems would sometimes cause her pain or to miss work. 

The Veteran provided a similar written statement in January 2006.  For a while, she reportedly self-treated her acid reflux with the Tums, but also got medication from VA for her GERD symptoms. She also had complaints of constipation.  

In February 2007, the Veteran again wrote a statement saying that she needed to take medication for heartburn pain.  

The Veteran was reexamined by VA in May 2008 and complained of food feeling stuck in her throat and occasional nausea without emesis.  She felt that she was incapacitated by heartburn pain at times.  

The Veteran was reexamined again in October 2008 and reported taking medication for heartburn up to four times per day, but not getting relieve for her pain.  She also reported having dysphagia and a constant mid upper abdominal burning type pain with all food.  She denied having any hematemesis, melena or regurgitation.  

The Veteran reported experiencing occasional nausea, but denied emesis.  She reported that occasionally food would feel like it was stuck in her chest and that she sometimes missed work due to her abdominal pain.  

On examination, the Veteran was noted to have abdominal pain with deep palpation but no organomegaly.  An esophagogastroduodenoscopy (EGD) consultation was ordered and showed a small hiatal hernia; the examiner noted that the Veteran's complaints were out of proportion to the EGD findings.  

The treatment records continued to note the Veteran's complaints of heartburn, intermittent nausea and constipation.  

In June 2009 the Veteran wrote that she had a constant burning sensation in her chest relieved only by medication and felt nauseous more often than occasionally. She reported having heartburn and dysphagia and also complained of arm and shoulder pain.  (The Board notes that the Veteran is separately service connected for arthritis of the left shoulder which also causes left arm and shoulder pain.) 

 An August 2009 treatment note indicated that the Veteran was complaining that her GERD symptoms were becoming more frequent and with almost all foods.  She reported having pain that was worse at night.  Her medication had recently been changed due to non-efficacy.  She was also taking medication for constipation.  

In July 2010, the Veteran wrote that she believed she had severe IBS because she needed to take laxatives to go to the bathroom that sometimes were not effective.  

The treatment records show similar problems as before and the Veteran also complained of having dysphagia that had remained constant in severity over many years.  

The Veteran was reexamined in October 2010 and denied having nausea, vomiting, abdominal pain/cramping, bloating, gas, and diarrhea.  She reported having constipation for which she needed to take laxatives and occasional heartburn for which she took medication.  

The VA examiner felt that the Veteran did not have IBS because while the Veteran had constipation, she did not report any other IBS symptoms such as abdominal pain or cramping, bloating feeling, gas, flatulence, diarrhea alternating with constipation, or mucus in the stool.  

In a December 2010 letter, the Veteran wrote that she did experience gas and bloating, lower stomach pain, mucus in the stool, constipation, and digestive problems.  

In a May 2011 letter, the Veteran claimed that she had dysphagia, pyrosis, indigestion, regurgitation, nausea and substernal arm pain.  

In July 2011, the Veteran wrote that she had boating, cramping, gas and severe constipation with occasional diarrhea.  She reportedly continued to experience the sensation of food feeling stuck in her chest and a constant burning sensation in her chest that she needed to treat with medication.  

The Veteran was recently examined by VA on August 17, 2013 and reported having alternating diarrhea and constipation, abdominal cramps, and pain.  Sometimes, her constipation was accompanied by nausea, and she reported having more or less constant abdominal distress.  She was not malnourished and did not have serious complications or health impairment due to her condition.  

The Veteran reported that sometimes her constipation and abdominal pain were so bad that she could not work.  

The Veteran was afforded an examination for GERD in September 2013 and reported persistently recurrent epigastric distress, pyrosis, reflux, substernal arm or shoulder pain, sleep disturbance due to reflux, and mild recurrent nausea. She took Zantac to relieve her symptoms.  She reported missing a lot of work due to GERD and IBS and not having much leave left.

In October 2013, the Veteran noted that she had complained of cramping, acid reflux and chronic constipation in July 2010, but the examiner misrepresented her statements and she did complain of stomach problems at that time.

The evidence shows that the criteria for a rating in excess of 10 percent prior to August 17, 2013 are not met in this case.  

With regard to GERD, while the treatment records and VA examinations documented her complaints of  heartburn, dysphagia and intermittent nausea, there was no showing of regurgitation or substernal or arm or shoulder pain.  

To the extent that the Veteran asserted in her May 2011 letter that she had all of these symptoms, this is shown to be inconsistent with what she reported to her treating providers and the VA examiners who had evaluated her during the earlier period of the appeal. 

Rather, the focus of her reported symptoms was primarily on heartburn and feeling that food was stuck in her throat. She did report having left arm and shoulder pain, but the Board finds these complaints to be more consistent with manifestations caused by the service-connected impingement syndrome with degenerative changes of the left shoulder and to be unrelated to her gastrointestinal disabilities.  

In any event, there was no indication that the Veteran's epigastric distress was productive of considerable impairment of health required for the 30 percent rating as there were no documented signs of health problems such as malnutrition, unintentional weight loss, or other systemic problems.  

The service-connected IBS is also not shown to have been productive of severe impairment during this initial period of the appeal or otherwise to meet the criteria for a 30 percent rating, as treatment records show complaints essentially confined to constipation and intermittent nausea. She also had some complaints about bloating earlier on during the appeal.  

While her treatment records show consistent complaints about heartburn pain during the period, constant abdominal distress is not shown prior to August 17, 2013.   

In August 2010, the Veteran denied having nausea, vomiting, abdominal pain/cramping, bloating, gas and diarrhea.  

Moreover, at the August 2013 examination, the Veteran acknowledged that her complaint initially was related to constipation but it later became alternating diarrhea and constipation.  

When the Veteran first brought up her claimed IBS symptoms in connection with this claim in July 2010, the only symptom identified was that of constipation.  Only after the October 2010 examination, did the Veteran first report experiencing essentially all of the symptoms that she had previously denied having only a couple of months earlier.  To this extent, her subsequent description of her symptoms is not found to be credible.

The Board also finds that the criteria for a rating greater than 30 percent are not met at any time during the period of the appeal.  The highest schedular rating for IBS is 30 percent.  

While a 60 percent rating is available under the criteria applicable to hiatal hernia, this requires material weight loss and hematemesis or melena with anemia in addition to pain and vomiting, or other symptom combinations productive of severe impairment of health.  
There has never been any documentation of unintentional material weight loss, hematemesis, or melena in this case.  while the Veteran reported having pain and nausea, she did not report experiencing any vomiting.  

There are also no other symptoms combinations present that produce considerable impairment of health.  The service-connected GERD and IBS symptoms produce bowel disturbance and pain/discomfort, but there is no indication that these problems are so severe as to amount to considerable impairment of health.  

The Veteran is shown to continue to be well nourished with no signs that her GERD or IBS are causing health problems other than gastrointestinal distress and certainly not considerable or severe impairment health.    

The Board has considered whether an extraschedular rating is warranted in this case.  However, the Veteran's complained of symptoms are not exceptional and are generally contemplated in the rating criteria for the service-connected GERD and IBS.  

Although she reports missing work frequently due to subjective feelings of pain and discomfort, there is no evidence to show that she is having material interference of her ability to work.  

Moreover, when all of the Veteran's disabilities are considered in combination, there is no indication of an exceptional disability picture not contemplated by the established criteria for rating.  

Finally, a claim for a TDIU rating is not deemed to have been raised in this case as the Veteran is shown to be employed.

 

ORDER

Prior to August 17, 2013, an increased rating in excess of 10 percent for the service-connected GERD with IBS is denied.

Beginning on August 17, 2013, an increased rating in excess of 30 percent for service-connected GERD with IBS is denied.  



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


